Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21 and 2/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zang (US 2017/0126970).

	Regarding claims 1, 9 and 17, Zang teaches a vehicle surround viewing monitor (SVM) system (paragraphs 2-3 teaches a surround view system around a vehicle), comprising:
a tilt camera device including a first camera module, a second camera module, a third camera module, and a fourth camera module that are configured to image a surround view of a vehicle (paragraphs 2-3 teaches at least four cameras on the front, back, left and right sides of the vehicle);
an interface unit configured to receive vehicle information including vehicle speed information and gear information (Fig. 4, and step 410 and paragraphs 18 and 20 teaches that the system receives vehicular speed information, running information, and gear information, etc.); and
a control device configured to generate a control signal for adjusting an imaging direction of the tilt camera device according to an operating mode of the vehicle, based on the vehicle information (Fig. 4, step 420 and paragraph 26 teaches a processor that provides the vehicle state signal to the system to provide state signal to control the panoramic video cameras on the vehicle),
wherein the tilt camera device is configured to adjust a detection angle of each of the camera modules, in response to the control signal (paragraphs 23-28 and steps 430 and 440 teaches wherein the system adjusts the angle of each of the camera modules).
Regarding claims 2 and 10, Zang teaches the claimed wherein, in a parking mode, the tilt camera device is configured to adjust a detection angle of each of the first, second, third, and fourth camera modules to a predetermined detection angle for parking, based on the control signal (Fig. 4, steps 440 and paragraphs 24-28, the camera angles are adjusted according to the parking state determined and also based on the speed of the vehicle, et al.), and wherein, in a driving mode, the tilt camera device is further configured to adjust a detection angle of each of the first, second, third, and fourth camera modules to a detection angle for driving that is increased by a preset angle from the detection angle for parking, based on the control signal (Fig. 4, steps 430 and paragraphs 24-28, the camera angles are adjusted according to the running/driving state determined until a desired angle is reached).
Regarding claims 3 and 11, Zang teaches the claimed wherein the control device comprises:	
an operating mode recognition unit configured to recognize the operating mode of the vehicle as either one of a driving mode and a parking mode, based on vehicle speed information and gear information included in the vehicle information; and a control signal generation unit configured to generate the control signal to adjust the detection angle of the tilt camera device to a detection angle corresponding to the recognized operating mode (paragraphs 19-22 teaches the operation mode being detected and paragraph 26 specifically teaches the signal generated based on the driving mode).
Regarding claims 4 and 12, Zang teaches the claimed wherein the control device is further configured to generate either one of a driving mode control signal and a parking mode control signal to control the tilt camera device, to adjust the detection angle of the tilt camera device (paragraphs 19-22 teaches the operation mode being detected and paragraph 26 specifically teaches the signal generated based on the driving mode).
Regarding claims 8 and 16, Zang teaches the claimed further comprising a display unit configured to output at least one of images acquired by the tilt camera device, according to the control device, to a screen (Paragraph 2 teaches displaying the images from the panoramic cameras on a vehicle mounted display screen).
Method claim 18 is rejected for the same reasons as discussed in system claims 2 and 10 above.
Method claim 19 is rejected for the same reasons as discussed in system claims 2-3 and 10-11 above.
Method claim 20 is rejected for the same reasons as discussed in system claims 10 above with regards to the four cameras.
Non-Transitory computer-readable storage medium claim 21 is rejected for the same reasons as discussed in claims 1 and 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (US 2017/0126970) in view Baek (US 2016/0101734).
Regarding claims 5 and 13, Zang teaches the claimed as discussed in claims 1 and 9 above, however fails to, but Baek teaches the claimed wherein the control device is further configured to compensate for the detection angle of the tilt camera device in the recognized corresponding operating mode, based on steering angle information included in the vehicle information, and generate the control signal for controlling one or more of the camera modules with the compensated detection angle (paragraph 8 teaches that traveling direction, speed, or tilt of the vehicle are used as a basis for controlling the movement of the cameras on the vehicles. The travel direction is further illustrated in Figs. 9A-9D as being the steering angle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Baek into the system of Zang because such incorporation to move the cameras in such a manner allows for the benefit of enhancing the use convenience for the user (see at least paragraph 213).

 Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (US 2017/0126970) in view of Hu et al. (US 2017/0289457).
Regarding claims 6 and 14, Zang teaches the claimed as discussed in claim 1 above, however fails to teach, but Hu teaches the claimed wherein each of the camera modules comprises a voice coil motor actuator configured to adjust the detection angle of the corresponding camera module in response to the control signal (See Figs. 8 and 9, wherein driving coils are used to adjust the image sensor to capture a different point of view/angle/etc. (see paragraphs 45-46 for tilting motions and linear motions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Hu into the system of Zang such that the panoramic cameras can additionally utilize the ability to move in voice coil motor actuated increments because such an incorporation allows for the benefit of improving image quality (paragraph 3).
Regarding claims 7 and 15, Zang teaches the claimed as discussed in claim 1 above, however fails to teach, but Hu teaches the claimed wherein each of the first, second, third, and fourth camera modules comprises:	
an outer case (Figs. 1 and 7, outer case/housing H);
driving coil units disposed on the outer case, and configured to generate electromagnetic force (Figs. 8-9, driving coils C7);
a lens unit configured to receive a video image in a corresponding imaging direction for a surround view of the vehicle (Zang teaches the panoramic cameras, but Hu better clearly teaches the lens unit aspect in Fig. 7, lens unit U4);
a sensor substrate unit including an image sensor configured to sense a video image through the lens unit, and disposed to be movable through a ball with respect to the outer case (Figs. 8-9, imaging unit IM movable via driving coils C7 (via rolling balls B in paragraph 51)); and
driving conductor units disposed on the sensor substrate unit, and configured to be moved by the electromagnetic force generated by a corresponding driving coil unit among the driving coil units, to adjust a detection angle of the lens unit (Figs. 8-9 and paragraphs 51 teaches driving the coils C7 electromagnetically via rolling balls B to adjust the angle of the lens unit. See paragraphs 45-46 for tilting motions and linear motions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Hu into the system of Zang such that the panoramic cameras can additionally utilize the ability to move in voice coil motor actuated increments because such an incorporation allows for the benefit of improving image quality (paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481